NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW GUY MORET,                               No. 18-36073

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00096-MK

 v.
                                                MEMORANDUM*
PAT GARRETT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Oregon state prisoner Andrew Guy Moret appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims arising from his detention at Washington County Jail. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Jones v. Blanas, 393 F.3d 918, 926



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004) (dismissal under the applicable statute of limitations); Owens v.

Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (judgment on

the pleadings). We vacate and remand.

      The district court properly dismissed Moret’s conditions-of-confinement

claim (“Claim III”) because Moret failed to allege facts sufficient to show that he

filed this claim within the applicable two-year statute of limitations. See Douglas

v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (explaining that the statute of

limitations for § 1983 actions is the state law statute of limitations for personal

injury actions, and that the applicable Oregon statute of limitations is two years);

Bagley v. CMC Real Estate Corp., 923 F.2d 758, 761-62 (9th Cir. 1991) (§ 1983

claim accrues when the plaintiff first learns of the injury giving rise to the claim).

      However, dismissal without leave to amend was premature because it is not

“absolutely clear” that the deficiencies in Claim III could not be cured by

amendment. Although Moret alleged a relevant time period of November 28, 2015

to December 18, 2015 regarding provision of meals and running water, he

separately alleged that he was denied a mattress, blankets and clothing during an

unspecified time period. Accordingly, we vacate the judgment, and remand for the

district court to provide Moret with an opportunity to amend his complaint. See

Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se

complaint without leave to amend is proper only if it is absolutely clear that the


                                           2                                     18-36073
deficiencies of the complaint could not be cured by amendment.” (citation and

internal quotation marks omitted)); Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

2000) (en banc) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      The parties shall bear their own costs on appeal.

      VACATED AND REMANDED.




                                          3                                       18-36073